DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30,2022 has been entered.
2.1.	Applicant’s Amendment to Claims and Arguments filed on March 30, 2022  are acknowledged.
2.2.	Claims 1-13, 20 and 28 have been canceled. Claims 21-27 have been withdrawn. Claim 30 is newly added. Therefore, Claims 14-19, 29 and 30 are active. 
2.3.	Claims 14-19 and 29 have been amended by deleting term "thermoformarble". However, Claim 30 recites that " the sheet is a thermoformable " and " useful for forming an object by thermoforming said thermoformable sheet". Support for newly added Claim 30 was found in previously filed Claims and Applicant's Specification.  
2.4.	Claim 14 was amended by introducing new limitations with respect to ranges of ISB ( isosorbide), CHDM (1,4-cyclohexanedimethanol) and TA ( terephthalic acid) in the polyester : "   said  polyester comprising:
- a molar amount of the 1,4:3,6-dianhydrohexitol unit (A), relative to all the monomer units of the polyester, ranging from 16 to 54 mol%;
- a molar amount of the alicyclic diol unit (B) other than the 1,4:3,6-dianhydrohexitol units (A), relative to all the monomer units of the polyester, ranging from 5 to 30 mol %;
- a molar amount of the terephthalic acid unit ( C), relative to all the monomer units of the polyester, ranging from 45 to 55 mol%."
2.5.	Support for the new limitation of Claim 14 has been found  in Applicant's  Specification as indicated by Applicant ( see Remarks). Therefore, no New Matter has been added with instant Amendment.
3.	Amendment to Claim 14 and newly added Claim 30 represent several New Issues and required additional consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
4.1.	Claims 14-19 and 29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	It is unclear what is the basis for content of all diols and all acids in the claimed polyester. According language of Claim 14 all molar amounts based on " all the monomer units of the polyester" – therefore sum of all molar amount expressed in mol% should be equal 100 mol% or  amount specified by Applicant Specification. However, Applicant's Specification is silent with respect to sum of all units in the polyester. Therefore, it is unclear how and why sum of glycols  units (A) +(B) can be equal  54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% and amount of diacid is 45 mol% - this will require that all molar amounts will be more than 100 mole%. Or if sum of diol is 16 mol% + 30 mol% = 46 mol% and diacid is 45 mol% , then total amount is 91 mol% - this is indication that other monomeric units is omitted from scope of Claim 14.
Therefore, scope of Claims 14-19,29 and 30  is unclear and for this reason is indefinite.
4.2.	Claims 14-19,29 and 30  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: additional monofunctional or polyfunctional monomers ( with  number of functional groups - hydroxyl or carboxyl groups - more than 2(two)  which are   necessary to  make a balanced polyester , wherein number of hydroxyl groups is approximately equal to number of carboxyl groups in order to make polyester of sufficient molecular weight. In this respect note that it is unclear how sum of diols (A) and (B) , which is equal for example 54 mol% of diol(A) + 5 mol% of diol(B) = 59 mol% can be present in polyester wherein amount of  diacid monomers is equal to 45 to 55 mol%  - see Claim 23, or  how sum of diols (A) and (B) , which is equal for example 16 mol% (A) + 30 mol% (B) = 46 mol% can be present in polyester wherein amount of  diacid monomers is equal to 54 mol% -  this indicated that about 10 mol% of monomers are missing.
	Therefore, it is clear that essential elements as additional monomers  of the claimed polyester is/are missing  from scope of Claims 14-19,29 and 30. 
	Appropriate correction is/are required.                      
4.3.	Claim 30 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because  of presence term: “ Thermoformable” because Claim 30 is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to a product (sheet as claimed)   which should undergo to unspecified thermoforming  process steps or produced by unspecified thermoforming steps, because any variation in any parameters within the scope of used  process  would change the final product ( sheet)  produced. One who made or used a “ thermoformable  sheet”  would have to produce  this product  using all possible process parameters  and then extensively analyze each product to determine if this product is within the scope of the claimed “thermoformable sheet’.
For examination on the merits , it would be construed that any thermoplastic polymer sheet  read on term “ thermoformable” as they a) produced by process of involving heating and shaping, for example, extruding and calendaring, other words –thermoforming steps or b) can undergo  thermoforming process of obtaining different articles from sheet by thermoforming process. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
5.	Claims  14- 17,19, 29 and 30  are rejected under  35 U.S.C. 103 as obvious over  Charbonneau et al (US 6,063,464 ) as evidenced by Poulat et al (US 2018/0355100). 
5.1	Regarding Claims 14-17,19,29 and 30 Charbonneau disclosed  thermoplastic polyester suitable for production of different articles, including transparent optical articles ( see col.3, ln. 20-27,  col.4, ln. 40-45 and col. 6, ln 20-25) and  bottles, film and sheet ( wherein film or sheet are specifically claimed - see Claim 32).  
Regarding polyester, Charbonneau  disclosed that polyester comprises diacid, diol and isosorbide ( see Abstract), wherein: “  In a preferred embodiment, diacid moieties are present in the polymer in an amount of about 50 mole % (mole % of the total polymer), diol moieties other than isosorbide are present in amounts of about 5 mole % to about 49.75 mole %, and isosorbide moieties are present in the polymer in amounts of about 0.25 mole % to about 45 mole %.” – see col.3, ln. 5-11.  Therefore, Charbonneau disclosed that  Isosorbide is present in same range as claimed by Applicant. 
Regarding “other diol” Charbonneau  disclosed that: The diol does not need to be derived from ethylene glycol..”- see col.4, 19-23. In addition, Charbonneau  specifically  claimed ( see Claims 21, 24 and 25) polyester, wherein diol comprising Isosorbide in range from 0.25 mole% to 40 mole% and  other diol is : “ derived from cis-1,4-cyclohexanedimethanol, trans-1,4-cyclohexanedimethanol, or mixtures thereof.”
Therefore, effective Ratio of ISB to sum of ISB and CHDM is in range from 0.1 to 0.99. This Ratio is greatly overlapping with Ratio claimed by Applicant.
5.2.	Regarding diacid component, Charbonneau disclosed that: “ Examples of desirable diacid moieties include those derived from naphthalates, terephthalates, isophthalate and bibenzoates. ( col.3, ln. 40-43). 5.3.	
5.3.	Therefore, it is clear that Charbonneau  disclosed substantially same polyester which comprises identical diacids , isosorbide and other diol as alicyclic CHDM  in same ranges is suitable for production of  films or sheets. 
5.4 	Regarding IV of the polyester Charbonneau  disclosed that polyester may have IV of higher than 0.65 dl/g : “The conditions can be adjusted to obtain desired inherent viscosities up to at least about 0.5 and desirably higher than 0.65 dL/g. Further processing of the 45 polyester may achieve inherent viscosities of 0.7, 0.8, 0.9,
1.0, 1.5, 2.0 dL/g and even higher” – see col.4, ln. 33-46. Even though Charbonneau    using different method for measuring IV, this range of viscosity is same range as claimed by Applicant as evidenced by Poulat et al ( US 2018/0355100). In this respect note that according to Poulat both viscosity ( IV and RD- reduced viscosity ) in good correlation with each other. For example, see evidence provided by Poulat et al ( US 2018/0355100, Table 3) for viscosity of  same polyester, wherein  RD is  73.5 ml/g and IV is  0.66 dl/g. Therefore, it is reasonable to assume that IV of polyester disclosed by Charbonneau    is in same range as RD viscosity claimed by Applicant.
5.5.	Regarding Claim 19 Charbonneau  disclosed that polyester may include other polymers and additives( see col. 9, ln .5-18) : “ It should, of course, be apparent to those skilled in the art that other additives may be included in the present compositions. These additives include plasticizers; pigments; flame retardant additives, particularly, decabromodiphenyl ether and triarylphosphates, such as triphenylphosphate; reinforcing agents, such as glass fibers; thermal stabilizers; ultraviolet light stabilizers processing aids, impact modifiers, flow enhancing additives, nucleating agents to increase crystallinity, and the like. Other possible additives include
polymeric additives including ionomers, liquid crystal polymers, fluoropolymers, olefins including cyclic olefins, polyamides, ethylene vinyl acetate copolymers and the like.” 
5.6.	For reasons above, it is clear that Charbonneau  meet all the limitations of Applicant’s claimed subject matter and teaches polyester , wherein ranges for Isosorbide and CHDM are greatly overlapping with ranges as claimed by Applicant.	
Therefore, Charbonneau renders Applicant’s claimed subject matter obvious as established in the art : “  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
6.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Charbonneau et al (US 6,063,464 ) as applied to Claims 14-17,19,29 and 30  in view of Khanarian et al ( US 6,025,061).
6.1.	Discussion with respect to Charbonneau above incorporated herein by Reference.
6.2.	As discussed in paragraph 6, Charbonneau  disclosed /taught same basic polyester composition and sheet made from this  polyester, but is not explicit with respect to thickness of produced sheets.
6.3.	However, it is well known that sheet made from polyesters, comprising ISB, may have thicknesses in same range as claimed by Applicant. 
	Khanarian teaches that (background, col.9, ln. 14-32) : “  The polyester polymer of the present invention formed by one of the above methods, or by any other method known in the art, may be formed into sheets directly from the polymerization melt. In the alternative, the polyester may be formed into an easily handled shape (such as pellets) from the melt, which may then be used to form a sheet. The sheet of the present invention can be used for forming signs, glazings (such as in bus stop shelters, sky lights or recreational vehicles), displays, automobile lights and in thermoforming
articles, for example. The difference between a sheet and a film is the thickness, the art.
but there is no set industry standard to differentiate a film from a sheet. For purposes of this invention, a sheet is defined as having a thickness greater than about 0.25 mm
(10 mils). Preferably, the thickness of the sheets of the present invention are from about 0.25 mm to about 25 mm, more preferably from about 2 mm to about 15 mm, and even 
more preferably from about 3 mm to about 10 mm. In a preferred embodiment, the sheets of the present invention have a thickness sufficient to cause the sheet to be rigid,
which generally occurs at about 0.50 mm and greater. However, sheets thicker than 25 mm, and thinner than 0.25 mm may be formed."
6.4.	Therefore, it would be obvious to one of ordinary skill in the art to adjust thickness of sheets from polyesters  disclosed by  Charbonneau by guidance provided by Khanarian in order to obtained sheet with specific thickness and  rigidity  suitable for specified application.

Response to Arguments
7.	Applicant’s arguments with respect to claims 14-19,29 and 30   have been considered but are moot in view of New Grounds of Rejection. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENNADIY MESH/Examiner, Art Unit 1763    


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765